Title: To Thomas Jefferson from James Madison, 18 July 1793
From: Madison, James
To: Jefferson, Thomas



Dear Sir
July 18. 1793

The season of harvest having suspended all intercourse with Fredg. your favor of the 7th. inst: has but just been received. That of the 29th. Ult: came to hand at the same time. The preceding one of the 23d. would have been acknowledged before but for the cause above mentioned. The present is the first opportunity and like several others leaves me but a moment to prepare for it.
I have read over the subject which you recommend to my attention. It excites equally surprise and indignation, and ought certainly to be taken notice of by some one who can do it justice. In my present disposition which is perfectly alienated from such things, and in my present situation which deprives me of some material facts and many important lights, the task would be in bad hands if I were otherwise better qualified for it. I am in hopes of finding that some one else has undertaken it. In the mean time I will feel my own pulse, and if nothing appears, may possibly try to supply the omission. Return my thanks to Docr. Logan for the pamphlet and also for the plows arrived at Fredg., tho’ by a singular succession of errors and accidents lie still on the road between this and that. Your acct. of G—— is dreadful. He must be brought right if possible. His folly will otherwise do mischief which no wisdom can repair. Is there no one thro’ whom he can be effectually counselled. D. L. F: is said to be able, and if himself rightly disposed as I have understood him to be, might perhaps be of great use. The result of the Harvest is perhaps less favorable than I once supposed. I hope however the crop of wheat as to quantity at least will be tolerable. Of the quality I have great apprehensions. The season for getting it in was as bad as was possible. Every other article of our cultivation is prosperous, and will help to make amends, if the rest of the year be favorable. The corn is particularly luxurient in all quarters. Yrs. always & affy
